Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 11/03/2021, 11/05/2021 and 07/06/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pignati et al., (US 20170336465 A1).
Regarding Claim 13, Pignati discloses: A method for detecting and locating a high impedance fault (HIF) ([0083]), the method comprising: receiving power measurements from a power distribution system ([0006] discloses that the PMU is configured to measure voltage and current on the electrical distribution system); extracting a power feature indicative of HIF occurrence from the power measurements ([0006] discloses “phasor measurement units as devices capable of producing time-synchronized measurements of fundamental frequency phasors of nodal voltages and injected/absorbed nodal currents”; voltage and current phasor data are effective power system features that are used to detect and calculate faults, including HIF faults; fault calculations are based on Ohms Law which uses includes voltage and current as variables); determining occurrence of an HIF based on the power feature ([0005] discloses a method of detecting the presence of a fault, and identify the fault type; HIF is one common type of fault; [0015] and Fig. 7 disclose results involving a HIF); and determining a probable location of the HIF based on the power measurements ([0083] discloses “we can state that the proposed algorithm is able to correctly detect the fault and locate the faulted line irrespectively of the type of network, the neutral connection, fault type, fault impedance and fault position”; the proposed algorithm utilizes data from method of detecting faults as described above; Fig. 9 and [0102] disclose a fault detection device).
Regarding Claim 18, Pignati discloses: A phasor data concentrator (PDC) for a power distribution system ([0035] discloses “Once the status of all the breakers is collected by the phasor data concentrator..”), the PDC comprising: a network interface (Fig. 9 and [0102] disclose “The method described above may be deployed in any infrastructure similar to the one schematically shown in FIG. 9”; the infrastructure includes a data concentrator (i.e. PDC) connected to a communication network (i.e. network interface)); a memory configured to store power measurements received over the network interface (Fig.9 discloses data concentrator (i.e. PDC); Fig. 10 is a perspective view of Fig. 9; Fig. 10 and [0103] disclose internal memory included with processing device 20, as well as storage 26; [0103] discloses that “processing device 20 can be programmed to operate the data concentrator, the fault detection and faulted line identification system”) from a plurality of sensors in the power distribution system (Fig. 9 and [0102] disclose “The block scheme consists of an electrical grid to which the sensing devices, i.e., synchrophasors (PMU) PMU1, PMU2, PMUN are connected”); and a high impedance fault (HIF) monitor connected to the memory (Fig. 9 and [0102] disclose fault detection connected to the system) and comprising: feature extraction logic ([0006] discloses “phasor measurement units as devices capable of producing time-synchronized measurements of fundamental frequency phasors of nodal voltages and injected/absorbed nodal currents”; voltage and current phasor data is used to detect all faults, including HIF faults; [0102] discloses “The method described above may be deployed in any infrastructure similar to the one schematically shown in FIG. 9”, and “the synchrophasors reach a computing device where a data concentration is performed together with the fault detection and faulted line identification functionalities”; Fig. 9 includes a computing device and is disclosed explicitly in [0103] and Fig. 10), configured to extract an effective feature set (EFS) for detecting an HIF from the power measurements ([0006] discloses “phasor measurement units as devices capable of producing time-synchronized measurements of fundamental frequency phasors of nodal voltages and injected/absorbed nodal currents, a communication layer configured to transfer data from the phasor measurement units to a data concentration point; and providing the data from the data concentration point to the step of solving a plurality of parallel phasor measurement units based real-time state estimators”; voltage and current phasor data are effective power system features that are used to detect and calculate faults, including HIF faults; fault calculations are based on Ohms Law which uses includes voltage and current as variables; [0006] discloses collecting the features from the distribution system (i.e. extract) into a data concentration point (i.e. set of effective features, or EFS)); HIF detection logic configured to determine occurrence of the HIF using the EFS ([0102] discloses “The method described above may be deployed in any infrastructure similar to the one schematically shown in FIG. 9”, and “the synchrophasors reach a computing device where a data concentration is performed together with the fault detection and faulted line identification functionalities”); and HIF location logic configured to determine a probable location of the HIF based on an output of the HIF detection logic ([0083] discloses “we can state that the proposed algorithm is able to correctly detect the fault and locate the faulted line irrespectively of the type of network, the neutral connection, fault type, fault impedance and fault position”; the proposed algorithm utilizes data from method of detecting faults as described above; Fig. 9 and [0102] disclose a fault detection device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐5 are rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Fu et al., (CN 113759206 A), herein referred to as “Fu.”
Regarding Claim 1, Pignati discloses: A high impedance fault (HIF) monitoring system, comprising: a feature extractor ([0006] discloses “phasor measurement units as devices capable of producing time-synchronized measurements of fundamental frequency phasors of nodal voltages and injected/absorbed nodal currents”; Phasor Measurement Units (PMUs) are the feature extractor), configured to: receive power measurements from a plurality of sensors in a power distribution system ([0006] discloses that the PMU is configured to measure voltage and current on the electrical distribution system; [0007] discloses having a plurality of sensing devices (i.e. sensors) configured to connected to the electric grid); and extract an effective feature set (EFS) for detecting an HIF from the power measurements ([0006] discloses “phasor measurement units as devices capable of producing time-synchronized measurements of fundamental frequency phasors of nodal voltages and injected/absorbed nodal currents, a communication layer configured to transfer data from the phasor measurement units to a data concentration point; and providing the data from the data concentration point to the step of solving a plurality of parallel phasor measurement units based real-time state estimators”; voltage and current phasor data are effective power system features that are used to detect all faults, including HIF faults; fault calculations are based on Ohms Law which uses includes voltage and current as variables; [0006] discloses collecting the features from the distribution system (i.e. extract) into a data concentration point (i.e. set of effective features, or EFS)); and an HIF detector ([0005] discloses a method of detecting the presence of a fault, and identify the fault type; HIF is one common type of fault; [0015] and Fig. 7 disclose results involving a HIF; Fig. 9 and [0102] disclose a device for fault detection). Pignati is silent on configured to determine occurrence of the HIF using machine learning and the EFS.
Fu discloses: on configured to determine occurrence of the HIF using machine learning and the EFS (page 2, paragraph beginning with “In the present stage,” reference discloses identifying a fault using a monitoring learning algorithm (i.e. machine learning))
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati with Fu.  It would have been obvious because the combination allows for a more accurate interpretation of the data which leads to faster fault identification and therefore faster fault clearing and safety mitigaton.
Regarding Claim 2, Pignati and Fu disclose The HIF monitoring system of claim 1 as discussed above. Pignati further discloses: further comprising an HIF locator configured to determine a probable location of the HIF based on an output of the HIF detector ([0083] discloses “we can state that the proposed algorithm is able to correctly detect the fault and locate the faulted line irrespectively of the type of network, the neutral connection, fault type, fault impedance and fault position”; the proposed algorithm utilizes data from method of detecting faults as described above; Fig. 9 and [0102] disclose a fault detection device). The reasons and motivation for combining ae the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Pignati and Fu disclose The HIF monitoring system of claim 2 as discussed above. Pignati further discloses: wherein the HIF locator is configured to determine the probable location of the HIF by estimating a distance value of the HIF using fault current estimation ([0005] discloses “computing an estimated state from the measured nodal voltage and injected or absorbed nodal current phasors; computing the weighted measurement residuals. The comparing further preferably comprises steps of computing the mean value of weighted measurement residuals of the plurality of state estimators; and if the difference between the computed mean value and the computed mean value computed in the previous time instant exceeds a predefined threshold, the presence of a fault is detected; and if a fault is detected, identify the state estimator with the lowest value of weighted measurement residuals providing the faulted line; and compute the nodal voltage and absorbed nodal current phasors at the virtual bus located in the identified faulted line providing the fault type and fault currents”; [0026] discloses that the term faulted line identification is used interchangeably with the term fault location; one of ordinary skill in the art is capable of estimating a distance value once the location is known, since fault location and distance are related). The reasons and motivation for combining ae the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Pignati and Fu disclose The HIF monitoring system of claim 3 as discussed above. Pignati further discloses: wherein the HIF locator is further configured to determine the probable location of the HIF by using a moving window least square approach to identify a zone in the power distribution system where the HIF is more likely to be occurring than other zones ([0027]-[0028] discloses the use of linear weighted least square state estimator as part of the analysis algorithm; Fig. 8 and [0096] discuss using four acquisition windows (i.e. moving window) as part of the analysis; the least square and window portions of the analysis are part of the overall algorithm to sense and locate a fault as describe above). The reasons and motivation for combining ae the same as recited in the rejection of claim 1 above.
Regarding Claim 5, Pignati and Fu disclose The HIF monitoring system of claim 1 as discussed above. Fu further discloses: wherein the machine learning of the HIF detector is trained using semi-supervised learning (SSL) (page 2, paragraph beginning with “In the present stage,” reference discloses the use of a “supervised learning algorithm” as part of the machine learning process). The reasons and motivation for combining ae the same as recited in the rejection of claim 1 above.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Fu , and in further view of Stewart et al. (US 20190379209 A1), herein referred to as “Stewart.”
Regarding Claim 6, Pignati and Fu disclose The HIF detector of claim 1  as discussed above.  Pignati and Fu are silent on wherein: each of the plurality of sensors is a micro phasor measurement unit (p- PMU); and the power measurements comprise phasor measurements from the plurality of p-PMUs.
Stewart discloses: wherein: each of the plurality of sensors is a micro phasor measurement unit (µ- PMU) ([0002] discloses use of micro (µ) PMUs); and the power measurements comprise phasor measurements from the plurality of µ-PMUs (Fig. 2 and [0023] disclose the use of µ-PMUs to perform power distribution measurements).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati and Fu with Stewart.  It would have been obvious because the combination allows for wide-area monitoring and the grid to be fully observable at the distribution level which was not available before (see Stewart [0006]).
Regarding Claim 7, Pignati, Fu and Stewart disclose The HIF monitoring system of claim 6 as discussed above.  Fu further discloses: wherein: the feature extractor is configured to extract a first portion of the EFS by applying a discrete Fourier transform (DFT) to the phasor measurements from the plurality of p-PMUs (page 1, Abstract discloses using discrete Fourier transforms as part of the fault analysis; one of ordinary skill in the art is capable of using well-known mathematics (i.e. Fourier analysis) for analysis of signals (e.g. voltage and current signals)); and the first portion of the EFS comprises at least one of a zero sequence voltage (V0), a positive sequence voltage (V1), a negative sequence voltage (V2), a zero sequence current (I0), a positive sequence current (I1), or a negative sequence current (I2) (page 2, paragraph beginning with “The statistic show” discloses the use of sequence components; page 4, paragraph beginning with “Preferably, based on the fault voltage signal” discloses the use of discrete Fourier transform to calculate characteristic sequence values (i.e.V0, V1, V2, etc.); page 9, paragraph beginning with “Discrete Fourier Transform (DFT)” discloses that DFT is the one of the most mature methods of signal system analysis; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F). The reasons and motivation for combining ae the same as recited in the rejection of claim 6 above.
Regarding Claim 8, Pignati, Fu and Stewart disclose The HIF monitoring system of claim 7 as discussed above.  Stewart further discloses: wherein the feature extractor is further configured to extract an angle difference between the negative sequence voltage and the zero sequence voltage (θV2 – θV0) ([0129]-[0138] disclose the importance of measuring phase angles; [0134] discloses interpreting phase angle difference regarding voltage; one of ordinary skill in the art is capable of calculating an angle difference between sequence values; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F). The reasons and motivation for combining ae the same as recited in the rejection of claim 6 above.
Regarding Claim 15, Pignati and Stewart disclose The method of claim 14 as discussed below. Pignati and Stewart are silent on wherein extracting the angle difference θV2 – θV0 comprises performing a discrete Fourier transform (DFT) of the power measurements
Fu discloses: wherein extracting the angle difference θV2 – θV0 comprises performing a discrete Fourier transform (DFT) of the power measurements (page 9, paragraph beginning with “by discrete Fourier transform” discloses that the DFT involves real and imaginary parts; real and imaginary parts can be translated mathematically into phasor/angle data; one of ordinary skill in the art is capable of performing the required calculations to extract angle data as required) The reasons and motivation for combining ae the same as recited in the rejection of claim 6 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Fu, Stewart, and in further view of non-patent literature “Analysis of High-Impedance Fault Generated Signals Using a Kalman Filtering Approach” by Girgis, Chang and Makram, IEEE Transactions on Power Delivery, Vol. 5, No. 4, November 1990 (as seen in IDS), herein referred to as “Girgis et al.”
Regarding Claim 9, Pignati, Fu and Stewart disclose The HIF monitoring system of claim 7 as discussed above.  Pignati, Fu and Stewart are silent on wherein: the feature extractor is further configured to extract a second portion of the EFS by applying a Kalman filter (KF) to the phasor measurements from the plurality of p-PMUs; and the second portion of the EFS comprises at least one of an estimated in- phase component of a harmonic of voltage (KFv cos(Hv-Hv6)) or an estimated in-quadrature component of a first harmonic of voltage (KFv sin(Hv1-Hv6))
Girgis et al. discloses: the feature extractor is further configured to extract a second portion of the EFS by applying a Kalman filter (KF) to the phasor measurements from the plurality of p-PMUs (page 1719, Conclusion section discloses that “The signals produced by a high-impedance fault include time-varying amplitude. The Kalman filtering algorithm is an excellent candidate for processing this type of signal to avoid pitfalls due to the application of classical approaches that assume the signal is stationary.”; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F); and the second portion of the EFS comprises at least one of an estimated in- phase component of a harmonic of voltage (KFv cos(Hv-Hv6)) (page 1716, equation 11 discloses calculating n-1 harmonics using sine and cosine variables; one of ordinary skill in the art is capable of applying known equations as required; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F) or an estimated in-quadrature component of a first harmonic of voltage (KFv sin(Hv1-Hv6)) (page 1716, equation 11 discloses calculating n-1 harmonics using sine and cosine variables; one of ordinary skill in the art is capable of applying known equations as required; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati, Fu and Stewart with Girgis et al.  It would have been obvious because the combination accommodates the time-varying amplitudes of high-impedance faults and avoids the common pitfalls of using methods that assume stationary amplitudes.
Regarding Claim 16, Pignati discloses The method of claim 13 as discussed above. Pignati also discloses and determining the occurrence of the HIF based on the EFS ([0006] discloses “phasor measurement units as devices capable of producing time-synchronized measurements of fundamental frequency phasors of nodal voltages and injected/absorbed nodal currents”; voltage and current phasor data is used to detect all faults, including HIF faults; one of ordinary skill in the art is capable of adding or subtracting to the effective feature set that can determine the occurrence of a HIF). Pignati is silent on further comprising: extracting an effective feature set (EFS) comprising an angle difference between a negative sequence voltage and a zero sequence voltage (θV2 – θV0)
Stewart discloses further comprising: extracting an effective feature set (EFS) comprising an angle difference between a negative sequence voltage and a zero sequence voltage (θV2 – θV0) ([0129]-[0138] disclose the importance of measuring phase angles; [0134] discloses interpreting phase angle difference regarding voltage; one of ordinary skill in the art is capable of calculating an angle difference between sequence values; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati with Stewart.  It would have been obvious because the combination provides an additional metric to discern a HIF.
Pignati and Stewart are silent on and at least one of a zero sequence voltage (V0), a positive sequence voltage (V1), a negative sequence voltage (V2), a zero sequence current (I0), a positive sequence current (I1), a negative sequence current (I2), 
Fu discloses: on and at least one of a zero sequence voltage (V0), a positive sequence voltage (V1), a negative sequence voltage (V2), a zero sequence current (I0), a positive sequence current (I1), a negative sequence current (I2) (page 2, paragraph beginning with “The statistic show” discloses the use of sequence components; page 4, paragraph beginning with “Preferably, based on the fault voltage signal” discloses the use of discrete Fourier transform to calculate characteristic sequence values (i.e. V0, V1, V2, etc.); page 9, paragraph beginning with “Discrete Fourier Transform (DFT)” discloses that DFT is the one of the most mature methods of signal system analysis; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati and Stewart with Fu.  It would have been obvious because the combination allows for a more accurate interpretation of the data which leads to faster fault identification and therefore faster fault clearing and safety mitigation.
Pignati, Stewart, and Fu are silent on or a harmonic of a received voltage signal (KFv cos(HV1-Hv6) or KFv sin(Hv1-Hv6));.
Girgis et al. discloses: or a harmonic of a received voltage signal (KFv cos(HV1-Hv6) or KFv sin(Hv1-Hv6)) )) (page 1716, equation 11 discloses calculating n-1 harmonics using sine and cosine variables; one of ordinary skill in the art is capable of applying known equations as required; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati, Stewart and Fu with Girgis et al.  It would have been obvious because the combination accommodates the time-varying amplitudes of high-impedance faults and avoids the common pitfalls of using methods that assume stationary amplitudes.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Fu , and in further view of Russell (US 4466071 A, as seen in the IDS), herein referred to as “Russell.”
Regarding Claim 10, Pignati and Fu disclose The HIF monitoring system of claim 1 as discussed above.  Pignati and Fu are silent on: further comprising an HIF alarm configured to provide an indication of the HIF occurrence.
Russell discloses: further comprising an HIF alarm configured to provide an indication of the HIF occurrence (Abstract discloses that the apparatus is provided for detecting high impedance faults; col. 9, lines 33-34 discloses an alarm being initiated if a fault is identified).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati and Fu with Russell.  It would have been obvious because the combination allows personnel monitoring the system to be assertively notified of a dangerous condition and in order to react as quickly as possible.
Regarding Claim 11, Pignati, Fu and Russell disclose The HIF monitoring system of claim 10 as discussed above.  Pignati further discloses: further comprising an HIF locator configured to determine a probable location of the HIF based on an output of the HIF detector ([0083] discloses “we can state that the proposed algorithm is able to correctly detect the fault and locate the faulted line irrespectively of the type of network, the neutral connection, fault type, fault impedance and fault position”; the proposed algorithm utilizes data from method of detecting faults as described above; Fig. 9 and [0102] disclose a fault detection device). Pignati is silent on wherein the HIF alarm is further configured to provide an indication of the probable location of the HIF.
Russell discloses: wherein the HIF alarm is further configured to provide an indication of the probable location of the HIF (Abstract discloses that the apparatus is provided for detecting high impedance faults; col. 9, lines 33-34 discloses an alarm being initiated if a fault is identified; col. 9, lines 22-25 disclose that a microcomputer system is programmed to initiate alarm if a fault is identified; one of ordinary skill in the art is capable of programming additional commands/instructions as seen in prior art (i.e. Pignati) such that the location of fault can be indicated; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F). The reasons and motivation for combining ae the same as recited in the rejection of claim 10 above.
Regarding Claim 12, Pignati, Fu and Russell disclose The HIF monitoring system of claim 11 as discussed above. Russell further discloses: wherein the HIF alarm is further configured to provide a tripping signal to the power distribution system to cause a circuit breaker corresponding to the probable location of the HIF to trip (Abstract discloses that the apparatus is provided for detecting high impedance faults; Fig. 1 and col.9, lines 17-20 disclose “a circuit breaker interface 34 is provided. In response to an output code from CPU 22, interface 34 develops the necessary trip signal for actuating a circuit breaker trip circuit 35 to clear a fault”; col. 9, lines 33-34 discloses an alarm or command to trip being initiated if a fault is identified; one of ordinary skill in the art is knowledgeable of a power distribution system being configured to trip the circuit breaker located closest to the fault in order to isolate the fault and minimize interruption). The reasons and motivation for combining ae the same as recited in the rejection of claim 10 above.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Stewart.
Regarding Claim 14, Pignati discloses The method of claim 13 as discussed above. Pignati is silent on wherein the power feature corresponding to the HIF occurrence is an angle difference between a negative sequence voltage and a zero sequence voltage (θV2 – θV0).
Stewart discloses: wherein the power feature corresponding to the HIF occurrence is an angle difference between a negative sequence voltage and a zero sequence voltage (θV2 – θV0) ([0129]-[0138] disclose the importance of measuring phase angles; [0134] discloses interpreting phase angle difference regarding voltage; one of ordinary skill in the art is capable of calculating an angle difference between sequence values; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati with Stewart.  It would have been obvious because the combination provides an additional metric to discern a HIF.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Stewart, Fu, Girgis et al., and in further view of Kim, (US 20120086459 A1), herein referred to as “Kim.”
Regarding Claim 17, Pignati, Stewart, Fu and Girgis et al. disclose The method of claim 16 as discussed above. Fu further discloses wherein extracting the EFS comprises sequentially extracting features of the EFS by: performing a set of discrete Fourier transforms (DFTs) on the power measurements (page 1, Abstract discloses using discrete Fourier transforms as part of the fault analysis; one of ordinary skill in the art is capable of using well-known mathematics (i.e. Fourier analysis) for analysis of signals (e.g. voltage and current signals)).  Girgis et al. further discloses and Kalman filtering the power measurements (page 1719, Conclusion section discloses that “The signals produced by a high-impedance fault include time-varying amplitude. The Kalman filtering algorithm is an excellent candidate for processing this type of signal to avoid pitfalls due to the application of classical approaches that assume the signal is stationary.”; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F). Pignati, Stewart, Fu, and Girgis et al. are silent on: taking derivatives of one or more features extracted with the set of DFTs.
Kim discloses: taking derivatives of one or more features extracted with the set of DFTs ([0079] discloses using differential equations and performing a derivative on source inductance values, which is a feature that only occurs during a fault; one of ordinary skill in the art is capable of combining different mathematical operations on extracted data as required).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati, Stewart, Fu and Girgis et al. with Kim.  It would have been obvious because the combination allows the use of a mathematical output/equation that can be used to further discern the presence of a fault event.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pignati in view of Russell.
Regarding Claim 19, Pignati discloses The PDC of claim 18 as discussed above. Pignati further discloses: wherein: the network interface is further configured to couple to a control system in the power distribution system (Fig. 9 and [0102] disclose the communication network (i.e. network interface) is coupled to the computing device which has the ability to control devices in the power distribution system: “Once a fault is detected and the faulted line is identified, one can act on the electrical grid breakers and/or switches to disconnect the faulted line”). Pignati is silent on: and the HIF monitor asserts an HIF signal in response to detection of the HIF.
Russell discloses: and the HIF monitor asserts an HIF signal in response to detection of the HIF (Abstract discloses that the apparatus is provided for detecting high impedance faults; col. 9, lines 33-34 discloses an alarm being initiated if a fault is identified).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Pignati with Russell.  It would have been obvious because the combination allows personnel monitoring the system to be notified of a dangerous condition and can react as quickly as possible.
Regarding Claim 20, Pignati and Russell disclose The PDC of claim 19  as discussed above. Russell further discloses: wherein the HIF signal comprises an indication of the probable location of the HIF (Abstract discloses that the apparatus is provided for detecting high impedance faults; col. 9, lines 33-34 discloses an alarm being initiated if a fault is identified; col. 9, lines 22-25 disclose that a microcomputer system is programmed to initiate alarm if a fault is identified; one of ordinary skill in the art is capable of programming additional commands/instructions as seen in prior art (i.e. Pignati) such that the location of fault can be indicated; known work in one field of endeavor may prompt variations of it for use in the same field if the variations are predictable to one of ordinary skill in the art; see MPEP §2143-F). The reasons and motivation for combining ae the same as recited in the rejection of claim 19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863